By the Court,

Nelson, Ch. J.
The writ of replevin was irregular without the bond required by the statute, 18 Wendell, 584; but as a new bond conforming thereto has been made and duly delivered, and as the error in the first bond arose from the mistake of the sheriff, we will allow the proceedings to stand good, on payment of the costs of this motion. This saves the defendant harmless, and secures him the benefit of the statute, without imposing upon the plaintiff the trouble and expense of a new suit.
Rule accordingly.